09/24/2019
                  IN THE COURT OF APPEALS OF TENNESSEE
                               AT KNOXVILLE
                        Assigned on Briefs August 1, 2019

                         JOHN RIEBSAME V. BRAD SCHEMEL

                    Appeal from the Circuit Court for Hamilton County
                    No. 18C709     Ward Jeffrey Hollingsworth, Judge


                                  No. E2018-01798-COA-R3-CV


A truck driver sued his former employer for damages allegedly resulting from a phone
call made by the former employer to the driver’s new employer. The trial court
dismissed the driver’s complaint based upon lack of personal jurisdiction, and we affirm.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ANDY D. BENNETT, J., delivered the opinion of the Court, in which JOHN W. MCCLARTY
and CARMA DENNIS MCGEE, JJ., joined.

John J. Riebsame, Trevose, Pennsylvania, pro se.

Jeffrey G. Granillo and Nathan L. Kinard, Chattanooga, Tennessee, for the appellee,
Bradley Schemel.

                                              OPINION

                           FACTUAL AND PROCEDURAL BACKGROUND

       The facts before the court on appeal depend upon the procedural posture of the
case. John Riebsame, a former employee of Holland Enterprises (“Holland”), filed a
complaint in the Circuit Court for Hamilton County, Tennessee on June 18, 2018, against
Bradley Schemel, the vice president of Holland,1 a trucking company headquartered in
Mapleton, North Dakota. On July 20, 2018, Mr. Schemel filed a motion to dismiss
pursuant to Tenn. R. Civ. P. 12.02(2) and (4) for lack of personal jurisdiction and
insufficient service of process. With his motion, Mr. Schemel submitted his own
affidavit, the contents of which will be detailed as relevant below. Mr. Riebsame filed a

1
  Although the complaint alleges that Mr. Schemel is the president of Holland, Mr. Schemel submitted an
affidavit in which he testified that he is the company’s vice president. Mr. Riebsame has not rebutted this
statement.
response. On September 7, 2018, the trial court entered an order granting Mr. Schemel’s
motion to dismiss for lack of personal jurisdiction and dismissing Mr. Riebsame’s
complaint. Mr. Riebsame appeals.

       As our Supreme Court stated in First Community Bank, N.A. v. First Tennessee
Bank, N.A., 489 S.W.3d 369 (Tenn. 2015), “When considering a defendant’s 12.02(2)
motion, a trial court ‘must take all factual allegations in the plaintiff’s complaint and
supporting papers as true’ and must ‘resolve all factual disputes in the plaintiff’s favor.’”
First Cmty. Bank, 489 S.W.3d at 382 (quoting State v. NV Sumatra Tobacco Trading Co.,
403 S.W.3d 726, 739 (Tenn. 2013)). A court’s determination regarding the exercise of
personal jurisdiction is a question of law, which we review de novo. Id.

       Thus, we will set forth the pertinent allegations of Mr. Riebsame’s complaint and
view them in the light most favorable to him. Mr. Riebsame was fired by Holland on
April 20, 2018. He needed to travel to Markam, Illinois to attend orientation for a new
job with U.S. Xpress, out of Chattanooga, Tennessee. Holland agreed to provide a rental
car for Mr. Riebsame through its account with Enterprise Rent-A-Car, and Mr. Riebsame
paid Holland for a four-day car rental. Because of health problems and stress, however,
Mr. Riebsame needed to use the car for more than four days, and he called Holland to
arrange payment for the extra days. He alleges that the following events then occurred:

          When I called the Defendants office on or around 3 May to get a working
          phone number for the local Enterprise car rental near Fargo to pay for the
          extra time I had the car, the Defendants office called right back and the
          Defendant got on the phone and told me he called my future employer U.S.
          Express of Chattanooga Tennessee and told them I stole his rental car. . . .
          He said he wanted me to return the car immediately which I did. The
          Defendant also said he reported the car stolen. I confirmed with my
          recruiter . . . at U.S. Express that the Defendant called them and said I stole
          his rental car. The U.S. Express recruiter also told me because of the
          Defendants call, I was permanently unhireable.

        According to Mr. Riebsame, he attempted to pay for the additional days “but
Enterprise car rental required payment to be made to the location where the car was
rented and they2 didn’t return my calls or answer their phone.”3 Mr. Riebsame alleges
that, as a result of Mr. Schemel’s actions, he lost $2000 in security deposits and his final
paycheck from Holland, was “permanently prevented from renting a car from Enterprise
car rental,” and sustained physical, emotional, and financial damages. The exact nature
2
    The word “they” appears to refer to the Enterprise rental personnel at Holland.
3
  Much of Mr. Riebsame’s complaint details the circumstances preceding and surrounding his termination
from Holland. These allegations are not relevant to this appeal.


                                                     -2-
of the causes of action brought by Mr. Riebsame is not clear. His complaint does,
however, include a request for damages for libel, slander, and defamation of character.

       Mr. Schemel filed a motion to dismiss Mr. Riebsame’s complaint for lack of
personal jurisdiction and insufficient service of process on July 20, 2018. In support of
his motion, Mr. Schemel submitted his own affidavit, which includes the following
pertinent statements:4

        9. I do not reside at the Holland Enterprises’ place of business. My home
        address is elsewhere in North Dakota.
        10. Through my experience in the trucking industry, I am generally
        familiar with the operations of U.S. Xpress, a trucking company in
        competition with Holland Enterprises.
        11. U.S. Xpress, while based in Chattanooga, Tennessee, has operations in
        numerous states, including Illinois, Indiana, Texas, Georgia, Pennsylvania,
        Ohio, South Carolina, and Florida.
        12. I have never placed a call to a U.S. Xpress employee located in
        Tennessee.
        13. I have never spoken on the phone with a U.S. Xpress employee located
        in Tennessee.
        14. I have never contacted, attempted to contact, or been in contact with
        U.S. Xpress regarding the Plaintiff.
        15. To my knowledge, I have never contacted a Tennessee location of
        Enterprise Rent-A-Car, or even spoken on the phone with an Enterprise
        Rent-A-Car employee located in Tennessee.
        16. I have not been in Tennessee in over 20 years.
        17. I do not personally transact any business in Tennessee.

      Mr. Riebsame filed a notarized document entitled “Amended First Counter
Affidavit” on August 10, 2018, in which he states:

        Line 4 in the Complaint clearly states the Defendant Brad Schemel told me
        personally on the Phone he called Enterprise and reported the car stolen
        (see attached email from Defendant to me), and US Express of
        Chattanooga, Tennessee and told them the same. Line 4 also lists the name
        and phone number of a US Express employee to collaborate [sic] this in
        future Discovery.




4
  We need not set forth the statements from Mr. Schemel’s affidavit pertaining to the issue of the
sufficiency of service. Although the trial court found that service was not sufficient, it did not dismiss the
case for that reason because Mr. Riebsame had time to reissue the summons.
                                                    -3-
       I swear and affirm the above facts to [be] true and correct.

       John J. Riebsame

       On September 7, 2018, the trial court granted Mr. Schemel’s motion to dismiss on
the ground of lack of personal jurisdiction. In summarizing Mr. Riebsame’s allegations,
the court stated that, “[a]s a result of the Defendant’s phone call, the Plaintiff lost a good
job and a $15,000.00 signing bonus.” There was no allegation in Mr. Riebsame’s
complaint that Mr. Schemel was ever in the state of Tennessee. The only alleged
connection between Tennessee and Mr. Schemel was that he called U.S. Xpress, which is
headquartered in Tennessee. The trial court reasoned that, “[e]ven if the Defendant made
the call and made the untrue statements as alleged by the Plaintiff, the statements were
made in North Dakota.” The court determined that there was no allegation that would
confer personal jurisdiction under Tennessee’s long-arm statutes.

        Mr. Riebsame appeals and raises the following issues: (1) whether the issue of
proper service of process has been waived; (2) whether the trial court should order
Enterprise Rent-A-Car to provide Mr. Riebsame with discovery documents; (3) whether
the damage done in Tennessee constitutes contact with Tennessee; and (4) whether the
trial court erred in dismissing the case. Mr. Schemel raises the additional issues of (1)
whether Mr. Riebsame waived all arguments because his appellate brief does not comply
with Rule 27 of the Tennessee Rules of Appellate Procedure, and (2) whether this is a
frivolous appeal under Tenn. Code Ann. § 27-1-122.

                                         ANALYSIS

       Before addressing Mr. Riebsame’s arguments, we note that he is a pro se litigant,
both at trial and on appeal. This court has applied the following standards when
evaluating the claims of pro se litigants:

       Parties who decide to represent themselves are entitled to fair and equal
       treatment by the courts. The courts should take into account that many pro
       se litigants have no legal training and little familiarity with the judicial
       system. However, the courts must also be mindful of the boundary between
       fairness to a pro se litigant and unfairness to the pro se litigant’s adversary.
       Thus, the courts must not excuse pro se litigants from complying with the
       same substantive and procedural rules that represented parties are expected
       to observe.

Young v. Barrow, 130 S.W.3d 59, 62-63 (Tenn. Ct. App. 2003) (citations omitted); see
also Hessmer v. Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct. App. 2003). We allow pro se
litigants some latitude in preparing their briefs and endeavor to “give effect to the


                                            -4-
substance, rather than the form or terminology,” of their court filings. Young, 130 S.W.3d
at 63.

          I. Tennessee Rule of Appellate Procedure 27.

     We first address Mr. Schemel’s argument that Mr. Riebsame waived making any
argument on appeal because his appellate brief fails to satisfy the requirements of Tenn.
R. App. P. 27(a),5 as well as Tenn. R. Ct. App. 6.6 As Mr. Schemel points out, Mr.

5
    Tennessee Rule of Appellate Procedure 27(a) provides as follows:

          The brief of the appellant shall contain under appropriate headings and in the order here
          indicated:
          (1) A table of contents, with references to the pages in the brief;
          (2) A table of authorities, including cases (alphabetically arranged), statutes and other
          authorities cited, with references to the pages in the brief where they are cited;
          (3) A jurisdictional statement in cases appealed to the Supreme Court directly from the
          trial court indicating briefly the jurisdictional grounds for the appeal to the Supreme
          Court;
          (4) A statement of the issues presented for review;
          (5) A statement of the case, indicating briefly the nature of the case, the course of
          proceedings, and its disposition in the court below;
          (6) A statement of facts, setting forth the facts relevant to the issues presented for review
          with appropriate references to the record;
          (7) An argument, which may be preceded by a summary of argument, setting forth:
            (A) the contentions of the appellant with respect to the issues presented, and the reasons
          therefor, including the reasons why the contentions require appellate relief, with citations
          to the authorities and appropriate references to the record (which may be quoted
          verbatim) relied on; and
            (B) for each issue, a concise statement of the applicable standard of review (which may
          appear in the discussion of the issue or under a separate heading placed before the
          discussion of the issues);
          (8) A short conclusion, stating the precise relief sought.

6
    Tennessee Court of Appeals Rule 6 provides, in pertinent part:

          (a) Written argument in regard to each issue on appeal shall contain:
          (1) A statement by the appellant of the alleged erroneous action of the trial court which
          raises the issue and a statement by the appellee of any action of the trial court which is
          relied upon to correct the alleged error, with citation to the record where the erroneous or
          corrective action is recorded.
          (2) A statement showing how such alleged error was seasonably called to the attention of
          the trial judge with citation to that part of the record where appellant’s challenge of the
          alleged error is recorded.
          (3) A statement reciting wherein appellant was prejudiced by such alleged error, with
          citations to the record showing where the resultant prejudice is recorded.
          (4) A statement of each determinative fact relied upon with citation to the record where
          evidence of each such fact may be found.
          (b) No complaint of or reliance upon action by the trial court will be considered on appeal
                                                     -5-
Riebsame’s brief does not contain a table of contents, table of authorities, statement of
the case, statement of the facts, or prayer for relief as required by Tenn. R. App. P. 27(a)
and Tenn. R. Ct. App. 6. Moreover, Mr. Riebsame does not provide an explanation as to
how the trial court erred, as required by Tenn. R. App. P. 27(a)(7), or citations to the
record, as required by Tenn. R. App. P. 27(a) and Tenn. R. Ct. App. 6.

       When a party fails to comply with Tenn. R. App. P. 27, this court has the authority
to dismiss the appeal. Bean v. Bean, 40 S.W.3d 52, 54-55 (Tenn. Ct. App. 2000); see
also Watt v. Watt, No. M2014-02565-COA-R3-CV, 2016 WL 1730659, at *4 (Tenn. Ct.
App. Apr. 27, 2016). The overriding intent of the Tennessee Rules of Appellate
Procedure, however, is to allow cases to be resolved on their merits. TENN. R. APP. P. 1;
Johnson v. Hardin, 926 S.W.2d 236, 238 (Tenn.1996). Pursuant to Tenn. R. App. P. 2,7
this court has wide discretion to waive or suspend the rules in furtherance of that intent.
See Cantrell v. Cantrell, No. M2009-00106-COA-R3-CV, 2010 WL 1644988, at *3
(Tenn. Ct. App. Apr. 23, 2010).

       With respect to the issue of personal jurisdiction, we exercise our discretion to
waive Tenn. R. App. P. 27 (and Tenn. R. Ct. App. 6) in this case, particularly in light of
Mr. Riebsame’s pro se status, the abbreviated record, and the clarity of the issue
presented. For the reasons set forth below, the remaining issues are waived.

        II. Personal jurisdiction.

         The determinative issue in this appeal is whether the trial court properly concluded
that it lacked personal jurisdiction over Mr. Schemel.

       The burden of proof is on the plaintiff to show, “by a preponderance of the
evidence, that Tennessee courts may properly exercise jurisdiction over [the defendant].”
Sumatra, 403 S.W.3d at 739. Tennessee’s long-arm statute, particularly Tenn. Code Ann.
§ 20-2-214(a)(6), allows Tennessee courts to exercise in personam jurisdiction on any
basis not inconsistent with the state or federal constitutions. Chenault v. Walker, 36
S.W.3d 45, 52 (Tenn. 2001). Due process principles require that “an out-of-state
defendant can be subject to personal jurisdiction only if he has such minimum contacts


        unless the argument contains a specific reference to the page or pages of the record where
        such action is recorded. No assertion of fact will be considered on appeal unless the
        argument contains a reference to the page or pages of the record where evidence of such
        fact is recorded.
7
   Tennessee Rule of Appellate Procedure 2 provides, in pertinent part: “For good cause, including the
interest of expediting decision upon any matter, the Supreme Court, Court of Appeals, or Court of
Criminal Appeals may suspend the requirements or provisions of any of these rules in a particular case . .
. .”


                                                  -6-
with the forum state that the maintenance of the suit does not offend traditional notions of
fair play and substantial justice.” Id. at 53. Our courts recognize both general and
specific jurisdiction.8 The issue here is whether Mr. Schemel had sufficient contacts to
establish specific jurisdiction.

       Specific jurisdiction arises “when a defendant has minimum contacts with the
forum state and the cause of action arises out of those contacts.” Sumatra, 403 S.W.3d at
744. Our courts apply a two-step test to determine whether a forum state may exercise
specific personal jurisdiction over a nonresident defendant: (1) Are there sufficient
minimum contacts with the forum state? (2) Is the exercise of jurisdiction fair? First
Cmty. Bank, 489 S.W.3d at 388.

       Tennessee law requires that “the factual allegations in the plaintiff’s complaint
must establish sufficient contacts between the defendant and this state with reasonable
particularity.” Id. at 383. For a nonresident defendant’s contacts to be sufficient to
support specific jurisdiction, the “contacts must arise out of the defendant’s own
purposeful, deliberate actions directed toward the forum state.” Id. at 389 (citing Burger
King Corp. v. Rudzewicz, 471 U.S. 462, 473 (1985)). The “minimum contacts must have
a basis in ‘some act by which the defendant purposefully avails itself of the privilege of
conducting activities within the forum State, thus invoking the benefits and protections of
its laws.’” Asahi Metal Indus. Co., Ltd. v. Super. Ct. of Cal., Solano Cnty., 480 U.S. 102,
109 (1987) (quoting Burger King, 471 U.S. at 475). In addition, the defendant’s
connection with the forum state must be “‘substantial’ enough to give rise to
jurisdiction.” First Cmty. Bank, 489 S.W.3d at 389 (quoting Walden v. Fiore, 571 U.S.
277, 284 (2014)). In determining whether the contacts are sufficiently substantial, “we
must consider ‘the quantity of the contacts, their nature and quality, and the source and
connection of the cause of action with those contacts.’” Id. (quoting Sumatra, 403
S.W.3d at 759-60). Moreover, “we must look ‘to the defendant’s contacts with the forum
State itself, not the defendant’s contacts with persons who reside there.’” Id. at 390
(quoting Walden, 571 U.S. at 285).

       In the present case, there is no allegation in the complaint that Mr. Schemel was
ever in Tennessee or that he regularly conducted business in Tennessee. The only
possible basis upon which to find specific personal jurisdiction is Mr. Riebsame’s
allegation that Mr. Schemel telephoned U.S. Xpress, a corporation headquartered in
Tennessee. In his affidavit, Mr. Schemel denies making a telephone call to U.S. Xpress.

8
  Determining whether a nonresident corporation is subject to general personal jurisdiction in Tennessee
depends upon whether the defendant “has continuous and systematic contacts with Tennessee so
substantial as to render the corporation ‘essentially at home’ here in such a way which does not offend
traditional notions of fair play and substantial justice.” First Cmty. Bank, 489 S.W.3d at 385 (quoting
Daimler AG v. Bauman, 571 U.S. 117, 127 (2014)). Mr. Riebsame does not make an argument under a
general jurisdiction theory and there is nothing in the record to suggest that Mr. Schemel had continuous
and systematic contacts with the state of Tennessee.
                                                  -7-
As Mr. Schemel points out in his brief, Mr. Riebsame’s response to Mr. Schemel’s
affidavit relies solely upon the allegations of the complaint. To carry his burden of proof,
Mr. Riebsame may not merely rest on his pleadings in response to Mr. Schemel’s
affidavit, “but must set forth, ‘by affidavit or otherwise[,] . . . specific facts showing that
the court has jurisdiction.’” Serras v. First Tenn. Bank Nat’l Ass’n, 875 F.2d 1212, 1214
(6th Cir. 1989) (quoting Weller v. Cromwell Oil Co., 504 F.2d 927, 930 (6th Cir. 1974)).
Moreover, Mr. Riebsame’s responsive “affidavit”9 relies upon hearsay, was not made
under oath, and does not satisfy the requirements of an unsworn declaration under Tenn.
R. Civ. P. 72.10 See Perry v. Campbell, No. M1998-00943-COA-R3-CV, 2001 WL
46988, at *4 (Tenn. Ct. App. Jan. 22, 2001) (stating that document does not qualify as an
affidavit unless it is attested to).

       As previously stated, Mr. Riebsame’s complaint must establish minimum contacts
between Mr. Schemel and this state with “reasonable particularity.” First Cmty. Bank,
489 S.W.3d at 383. Even if we ignore the deficiencies in Mr. Riebsame’s affidavit, we
find the language of the complaint to be problematic. In the pertinent section of the
complaint, Mr. Riebsame states that Mr. Schemel “told me he called my future employer
U.S. Express of Chattanooga Tennessee and told them I stole his rental car.” This
language does not specify that Mr. Schemel called a U.S. Xpress representative in
Tennessee or that he talked to a representative in Tennessee. When Mr. Schemel called
U.S. Xpress, he may have spoken to a representative in some other state, or even in some
other country.

        Furthermore, even if we construe the pleadings to establish that Mr. Schemel
spoke with a U.S. Xpress representative in Tennessee, these facts would be insufficient to
support personal jurisdiction. There are no facts to establish that Mr. Schemel purposely
directed his commercial activity toward the state of Tennessee. Mr. Schemel’s contact
with the state of Tennessee would have occurred because of the decision of U.S. Xpress
to have its headquarters here, not because of Mr. Schemel’s desire to further his business
interests in the state. See Calphalon Corp. v. Rowlette, 228 F.3d 718, 723 (6th Cir.
2000). Mr. Riebsame has failed to show that Mr. Schemel purposefully availed himself of
the benefits of doing business in Tennessee, thereby invoking the benefits and protections
of its laws. See First Cmty. Bank, 489 S.W.3d at 389 (citing Asahi, 480 U.S. at 109).
9
 Black’s Law Dictionary defines an affidavit as “[a] voluntary declaration of facts written down and
sworn to by a declarant, usually before an officer authorized to administer oaths.” BLACK’S LAW
DICTIONARY (11th ed. 2019).
10
     Tennessee Rule of Civil Procedure 72 provides:

          Whenever these rules require or permit an affidavit or sworn declaration, an unsworn
          declaration made under penalty of perjury may be filed in lieu of an affidavit or sworn
          declaration. Such declaration must be signed and dated by the declarant and must state in
          substantially the following form: “I declare (certify, verify or state) under penalty of
          perjury that the foregoing is true and correct.”
                                                      -8-
Rather, Mr. Schemel made a single phone call to a trucking company that happened to
have its main offices in Tennessee.

       We find illuminating the analysis of the Court of Appeals in the recent case of
EnhanceWorks, Inc. v. Dropbox, Inc., No. M2018-01227-COA-R3-CV, 2019 WL
1220903 (Tenn. Ct. App. Mar. 14, 2019). EnhanceWorks, a company with its
headquarters in Nashville, brought suit against Dropbox, a Delaware company with its
principal place of business in California, alleging that Dropbox had illegally copied and
appropriated Expo, an application (“app”) developed by EnhanceWorks. Dropbox, 2019
WL 1220903, at *1-2. The trial court granted Dropbox’s motion to dismiss for lack of
personal jurisdiction. Id. at *2. In affirming the court below, the appellate court
examined several alleged bases for specific jurisdiction, including an email and a phone
call. Id. at *4. Charlie Corts, the developer of Expo, emailed Robert Mylod, Jr., a
member of the Dropbox board of directors, and requested a telephone call with him. Id.
Mr. Mylod sent a reply email stating that he was available for a call late the following
morning. Id. When Mr. Corts called at the appointed time, Mr. Mylod did not answer,
but Mr. Mylod called Mr. Corts back the same day. Id. According to EnhanceWorks,
Mr. Mylod stated, during the call, “that Expo had a ‘cool UI [user interface]’ but ‘no
practical value for Dropbox.’” Id. EnhanceWorks further asserted that “Mr. Mylod
discouraged Mr. Corts from continuing to develop Expo.” Id.

       The court in EnhanceWorks went through a detailed analysis of these two
contacts—a returned email and a returned phone call. Id. at *5. After noting that both
communications were in response to Mr. Corts’s initial contact, the court examined the
connection between the contacts and the alleged causes of action. Id. The court
concluded that “EnhanceWorks failed to allege specific facts from which to conclude or
infer that Mr. Mylod knew he was emailing Mr. Corts in Tennessee.” Id. The court
further explained:

      “For a State to exercise jurisdiction consistent with due process, the
      defendant’s suit related conduct must create a substantial connection with
      the forum.” [Walden, 571 U.S.] at 284. Here, Mr. Mylod’s conduct, and
      therefore Dropbox’s conduct, did not create a substantial connection with
      Tennessee. To the contrary, Mr. Mylod’s two contacts were with Mr. Corts
      who happened to live in Tennessee. In determining whether minimum
      contacts exist, we analyze “the defendant’s contacts with the forum State
      itself, not the defendant’s contacts with persons who reside there.” Id. at
      285. Furthermore, Mr. Mylod did not make the initial connection with Mr.
      Corts or with EnhanceWorks. Only after Mr. Francis first communicated
      with Mr. Corts and Mr. Mylod, and Mr. Corts communicated with Mr.
      Mylod did Mr. Mylod return communication. Mr. Mylod was simply
      responding to the initial contacts. Mr. Mylod never targeted Tennessee. See
      NV Sumatra, 403 S.W.3d at 759-60. Even though Mr. Mylod, on behalf of

                                          -9-
       Dropbox, sent one email and made one return telephone call to Mr. Corts in
       Tennessee, for the reasons discussed above, the quality and nature of these
       contacts fall short of the requirements of due process. EnhanceWorks has
       failed to allege facts sufficient to demonstrate that this was more than a
       single isolated call where Mr. Mylod and Dropbox were unaware that they
       were dealing with Tennessee. Cf. Sledge v. Indico System Resources, Inc.,
       68 F. Supp. 3d 834, 845 (W.D. Tenn. 2014) (finding that the defendant
       knowingly made numerous communications into Tennessee for his own
       gains, thereby availing himself of the forum). “Due process requires that a
       defendant be haled into court in a forum State based on his own affiliation
       with the State, not based on the ‘random, fortuitous, or attenuated’ contacts
       he makes by interacting with other persons affiliated with the State.” First
       Cmty. Bank, N.A., 489 S.W.3d at 393-94 (citing Walden, 571 U.S. at 284-
       85 (quoting Burger King, 471 U.S. at 475)). Mr. Mylod’s reply email and
       telephone call to Mr. Corts are the “random, fortuitous, or attenuated”
       contacts the Supreme Court warned against in Burger King. See Burger
       King, 471 U.S. at 475. We agree with the trial court that Mr. Mylod’s email
       and telephone communications with Mr. Corts did not purposefully target
       Tennessee such that Dropbox should reasonably anticipate being haled into
       court here. NV Sumatra, 403 S.W.3d at 759-60. Therefore, EnhanceWorks
       has not established that Mr. Mylod/Dropbox’s reply email and telephone
       call constitute sufficient minimum contacts with Tennessee. Id.

Id. at *6.

       We find that several of the principles applied by the court in EnhanceWorks also
apply here. Mr. Riebsame asserts that Mr. Schemel made one phone call to U.S. Xpress.
There is no allegation that Mr. Schemel knew that he was speaking to someone in
Tennessee. Even if he did, however, one phone call to an unknown person in Tennessee
under the circumstances set forth by Mr. Riebsame does not rise to the level of
purposefully directing commercial activity toward the state of Tennessee and invoking
the benefits of its laws. Rather, such activity constitutes the type of random contact that
would not make one anticipate being haled into court based on that conduct.

        Having concluded that Mr. Schemel lacked minimum contacts with the state of
Tennessee, we need not proceed to the second prong of the analysis, whether the exercise
of jurisdiction is fair.

       III. Service of process.

       Mr. Riebsame poses the following issue: “Since Defense argued service and
jurisdiction and the court ruled is the issue of service [waived] and has the court accepted
jurisdiction?” Mr. Riebsame provides no argument or citation of authority in support of

                                           - 10 -
this issue. As our Supreme Court has stated, “It is not the role of the courts . . . to
research or construct a litigant’s case or arguments for him or her, and where a party fails
to develop an argument in support of his or her contention or merely constructs a skeletal
argument, the issue is waived.” Sneed v. Bd. of Prof’l Responsibility of Sup. Ct., 301
S.W.3d 603, 615 (Tenn. 2010). We consider this issue waived.

         IV. Discovery.

       Mr. Riebsame also presents the following issue: “Can I have my discovery from
Enterprise Car rental?” Again, he provides no argument or citation of authority in
support of this issue. Moreover, there is nothing in the record indicating that this issue
was raised in the trial court. We consider this issue waived.

         We decline to find Mr. Riebsame’s appeal frivolous under Tenn. Code Ann. § 27-
1-122.

                                       CONCLUSION

       The judgment of the trial court is affirmed, and this matter is remanded with costs
of appeal assessed against the appellant, John J. Riebsame, for which execution may issue
if necessary.


                                                    ________________________________
                                                    ANDY D. BENNETT, JUDGE




                                           - 11 -